DISSENTING OPINION
O’CONNOR, Member, November 3, 2006—
DISCUSSION
The recommendation of the Disciplinary Board is that respondent be suspended for one year retroactive to May 13,2005 and be placed on probation for two years. I am writing in dissent.
I disagree with the majority determination that respondent’s misconduct warrants a one-year suspension, which sanction would relieve him of the obligation to file a petition for reinstatement to the Supreme Court and prove *94his fitness to practice law. It is my respectful opinion that respondent’s criminal conviction of delivery of a controlled substance, possession with intent to deliver a controlled substance and possession of a controlled substance, namely cocaine, constitutes misconduct that is serious enough to raise questions as to his fitness to practice. Respondent knowingly committed criminal acts and thus cast doubt upon his character and respect for the law. These questions can only be answered to the satisfaction of the board and the Supreme Court by requiring respondent to engage in the reinstatement process and assure the court that he does not pose a danger to the public and a detriment to the profession.
Furthermore, respondent has not fully completed his criminal sentence. He was paroled in August of 2005 after serving one year in prison. He remains on parole until approximately August 2007, after which time he will commence a two-year probation period. He will be under the jurisdiction of the courts through June of2009. In my respectful opinion, it would be a highly inappropriate situation for an attorney who is still on parole and even one still on probation to be permitted to represent clients in the court system.
The facts of this case support a suspension of at least one year and one day.
ORDER
And now, January 18,2007, upon consideration of the report and recommendations of the Disciplinary Board and dissenting opinion dated November 3, 2006, it is hereby ordered that Reed James Davis be and he is sus*95pended from the bar of this Commonwealth for a period of one year and one day retroactive to May 13,2006, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.